Citation Nr: 1814385	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-42 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for tinnitus and denied service connection for bilateral hearing loss and depression.  The Veteran filed a notice of disagreement with these denials in January 2011.  The RO issued a statement of the case in November 2014 and the Veteran perfected his appeal with a December 2014 VA Form 9.

As an initial matter, the Board notes that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record and, as such, the Board will consider whether service connection is warranted for any acquired psychiatric condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder, that was caused by his active service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder, have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran is claiming an acquired psychiatric disorder due to personal assault in service.  

His treatment records show diagnoses of major depressive disorder (MDD), generalized anxiety disorder, and posttraumatic stress disorder (PTSD).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  When, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  See id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See id.  Examples of behavior changes that may constitute credible evidence of the stressor.  See id. 

In his lay statements and testimony, the Veteran has described ongoing harassment and assault while he was stationed along the Korean Demilitarized Zone.  The Veteran stated that he reported these incidents to his immediate supervisor, but nothing was done in response.  His military personnel records show that he was reprimanded for breaking a window in January 1981, which he has stated was in response to the harassment.  He stated that he was sent for psychiatric counselling following this incident.  The Veteran's available service treatment records are severely limited and do not corroborate or refute the Veteran's account.  

The Veteran's wife was living in South Korea while the Veteran was stationed there and testified that he told her of the harassment and assault at the time.  The Board finds the Veteran's wife's testimony to be credible corroborating evidence that the personal assault occurred.  See 38 C.F.R. § 3.304 (f)(5).

In a January 2015 letter, the Veteran's VA psychiatrist diagnosed the Veteran with PTSD, MDD, and generalized anxiety disorder.  She found that the Veteran's PTSD and MDD symptoms were more likely than not secondary to the traumatic events he experienced during service, to include an attack by fellow service members.  As this psychiatrist listed three acquired psychiatric disabilities, but only listed two as related to service, this opinion is evidence against a finding of service connection for generalized anxiety disorder.  Nonetheless, it is sufficient positive evidence of a causal link between the Veteran's military service and his current MDD and PTSD.

As such, all of the requirements for service connection have been met.  Accordingly, service connection for and acquired psychiatric disability, to include PTSD and MDD, is warranted.


ORDER

Service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder, is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


